DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In claim 1: 
-“lower transmission arm” is not shown in any drawing submitted by applicant.
-“second transmission arm 4 is hinged with the back transmission arm 5”; applicant shows that the second transmission arm 4 is connected to hinge seat 2 at point d.
- “when the hinge is open”; applicant has not disclosed what drawing is considered “open” versus what is considered “closed”. 
In claim 3:
-Applicant has not provided any detailed drawing of “buffer head 7”, and therefore “arc shaped face” is not shown.
In claim 4: 
	-Applicant claims “the connecting end of the elastic buffer device” but does not previously claim OR show which “end” of the elastic buffer device this is.  Examiner assumes it is the end opposite wheel 63.
In claim 4: 

-How is the “buffer end of the elastic buffer device supported on the first pin shaft”?  What is the “buffer end”?  
In claim 7: 
-Applicant claims a hinge point “e” but does not designate it in figure 2.  Examiner is unsure what point this is.  

Examiner suggests labeling every attachment point in every arm with a “hinge point” letter so that one of ordinary skill in the art can follow what part is attached where.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: 
-Applicant claims “improved refrigerator hinge”.  Examiner notes that “improved” is relative, and does not further limit the structure of the hinge.  Examiner suggests removal of “improved”.  Examiner notes that “refrigerator” is considered the intended use of the hinge, and applicant does not positively claim the combination of refrigerator and hinge.
-Applicant claims a “lower transmission arm” but does not show this part.  Examiner is unsure how or where this part is.
-Applicant claims the second arm 4 is hinged to the base 1 and the back transmission arm 5, but shows in figure 2 that it’s connected to hinge seat 2 at axis d.  Further, the last two lines state “second transmission arm 4 is spanned between the fixed base 1 and the hinge seat 2”.  Examiner notes that this conflicts with the previous structure claimed, but meets the assumed drawing disclosure. 
-Applicant claims “buffer head 7 acts at the buffer end of the elastic buffer device for linear buffer”.  Examiner notes “a buffer end” has not been previously claimed.  Examiner is unsure what applicant refers to; is applicant claiming the wheel 63 in claim 1?  Examiner is unsure how “for linear 

Regarding claim 4: 
Applicant claims “first pin 10 is assembled on the first transmission arm, and the buffer end of the elastic buffer device is supported on the first pin shaft”.  Examiner notes that applicant does not show pin 10 “assembled on the first transmission arm 3”.  Examiner is unsure what the “buffer end of the elastic device” is, and examiner is unsure how it is “supported” on the pin 10.  

Regarding claim 7:
Applicant claims hinge points by indicators in the drawings, but does not further limit the structure of the hinge.  Examiner notes that the distance between hinge point c and hinge point d is the length of the “lower transmission arm”.  Examiner notes that applicant does not show what “hinge point e” is.  Examiner believes applicant is claiming the lower transmission arm is less than the distance between points c and e.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, are rejected under 35 U.S.C. 102a1 as being anticipated by 7987558 Beckman.  Based on the 112b rejections above, all claims are treated “as best understood”.

    PNG
    media_image1.png
    590
    649
    media_image1.png
    Greyscale
Regarding claim 1, Beckman discloses an improved refrigerator hinge, comprising 
a fixed base 7 and a hinge seat 2, and a hinge assembly arranged between the fixed base 7 and the hinge seat 2, wherein the hinge assembly comprises
a first transmission arm 5, a second transmission arm 4, a back transmission arm 3 and a lower transmission arm 6; 
one end of the first transmission arm 5 is hinged with the fixed base 7 (at pin 8), the other end of the first transmission arm 5 is hinged with a buffer head 22 (at pin 10), 
one end of the back transmission arm 3 is connected with the buffer head 22, the other end of the back transmission arm 3 is hinged with the hinge seat 2 (at pin 11), 
one end of the second transmission arm 4 is hinged with the fixed base 7, the other end of the second transmission arm 4 is hinged with the back transmission arm 3 (at pin 9), 
one end of the lower transmission arm 6 is hinged with the second transmission arm 4 (at pin 21), and the other end of the lower transmission arm 6 is hinged with the hinge seat 2 (at pin 12); 
the first transmission arm 5 is provided with an elastic buffer device (shown in figure 2), and the buffer head 22 acts at the buffer end 14 of the elastic buffer device for linear buffer (in the manner disclosed by applicant); 
the fixed base 7 is integrated with more than one assembling plate (best shown in figure 3); and 
when the hinge is open (figure 2), the second transmission arm 4 is spanned between the fixed base 7 and the hinge seat 2 (see 112b above, examiner notes that transmission arm 4 extends the gap between base 7 and seat 2).


    PNG
    media_image2.png
    355
    379
    media_image2.png
    Greyscale

Regarding claim 5, Beckman discloses the improved refrigerator hinge according to claim 1, wherein the assembling plate (annotated in figure 3) outwards extends to the side walls of the fixed base 7, and the assembling plate is provided with more than one fixing portion (through holes) to fix and assemble the fixed base.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, are rejected under 35 U.S.C. 103 as being unpatentable over Beckman as applied to claim 1 above, and further in view of 5035026 Carlo.
improved refrigerator hinge according to claim 1, wherein the elastic buffer device comprises a buffer frame (arm within spring 17), an elastic element 17 and a buffer wheel 24, wherein the buffer wheel 24 pivots [with respect to] the buffer frame, one end of the elastic element 17 acts on the buffer wheel 24 for elastic reset slide.  
Beckman does not disclose the buffer wheel slides on the buffer frame, or that the spring acts on the buffer frame.
Carlo discloses a similarly structured hinge, having an elastic buffer device (figure 2) having a frame (telescoping halves 19 and 18), an elastic element 20 within the frame.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the spring and frame structure of Carlo in Beckman, as Beckman requires having a spring used in a similar manner as taught in Carlo.  Examiner contends that using a spring on the outside of an inner post of Beckman, or a spring inside two telescoping parts, is an obvious equivalent.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner further notes that Carlo discloses the cam is on the end of the frame of the elastic buffer device, and therefore examiner contends it is obvious to have the wheel 23 of Beckman on the end of the frame of Carlo.  Examiner contends that as long as the wheel 23 of Beckman is moved linearly, engages the buffer 22 of Beckman, and is biased into the cam surface of the buffer 22 of Beckman, examiner contends the placement of the wheel 23 on the elastic device of Carlo is functionally equivalent.
	
Regarding claim 3, Beckman as modified discloses the improved refrigerator hinge according to claim 2, wherein the buffer head 22 is provided with an eccentric smooth arc-shaped face (best shown in figure 2), the arc-shaped face and the buffer wheel 24 are squeezed each other, and the buffer wheel 24 is rolled on the arc-shaped face (figure 2).
improved refrigerator hinge according to claim 1, wherein the connecting end (connected at point 8) of the elastic buffer device is hinged with the end portion of the first transmission arm 5; and a first pin shaft 23 is assembled on the first transmission arm 5, and the buffer end 14 of the elastic buffer device is supported on the first pin shaft 23.
Beckman does not disclose the elastic buffer device engages a middle portion of first arm 5.  
Carlo discloses the elastic portion engages buffer, and is connected to a portion of the arm, rather than the pivoting junction of the arm and the mounting bracket.
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the end of the spring of Beckman, which is opposite the buffer 22, to a location on the first arm, as this requires the spring to be shorter, and therefore uses less material.  A change in size is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04 (IV)(a).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman.
Regarding claim 6, Beckman discloses the improved refrigerator hinge according to claim 1, wherein the assembling surface (assumed to be the surface that abuts a part of the intended use refrigerator) of the hinge seat 2 provided with antiskid teeth (shown best in figure 2).  Beckman does not disclose the teeth are on the fixed base.
It would have been obvious to one of ordinary skill in the art at the time of the invention to duplicate the known teeth on the hinge seat bracket 2 to the fixed base bracket 7, as both are surfaces that engage the intended use hinging device, and therefore aids in connection between hinge and the intended use device it is mounted on.

Regarding claim 7, Beckman discloses the improved refrigerator hinge according to claim 1, wherein points c, d, e, are annotated above, Examiner contends the distance from c to d is less than that 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Examiner notes that if an interview is desired, applicant is suggested to do so after non-final rejection.  Examiner notes MPEP 713.09 states “interview after final rejection is permitted in order to place the application in condition for allowance”.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677